MEMORANDUM OPINION
                                                  No. 04-11-00213-CV

                                                IN RE Jerry WANZER

                                           Original Mandamus Proceeding 1

PER CURIAM

Sitting:             Sandee Bryan Marion, Justice
                     Phylis J. Speedlin, Justice
                     Rebecca Simmons, Justice

Delivered and Filed: April 6, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On March 23, 2011, relator filed a petition for writ of mandamus, seeking to compel

“TDCJ-ID John B. Connally Unit prison officials to perform a ministerial function by returning

his legal material.” Relator also filed a “motion requesting a preliminary injunction/TRO.”

However, this court does not have jurisdiction to grant the requested relief. By statute, this court

has the authority to issue a writ of mandamus against “a judge of a district or county court in the

court of appeals district” and other writs as necessary to enforce our appellate jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to

enforce our jurisdiction. Accordingly, relator’s petition for writ of mandamus is DISMISSED



1
    There is no underlying proceeding or trial court listed in relator’s petition.
                                                                               04-11-00213-CV


FOR LACK OF JURISDICTION and the “motion requesting a preliminary injunction/TRO” is

DENIED.

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                  PER CURIAM




                                              -2-